Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 4th, 2021 has been entered.
Amendments
This action is in response to amendments filed January 4th, 2021.  As per applicant’s request, Claim 1 has been amended.  Claim 17 has been cancelled.  No claims have been added.  Claims 1, 2, 16, 18-28, 32, 33, and 35-37 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27, 28, 32, 33, and 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 27 recites a method, one of the four statutory categories of patentable subject matter.  However, Claim 27 further recites the abstract idea calculating a treatment outcome score using a model wherein the calculation includes values with weighted factors.  Using a model to make a prediction (specifically, calculating using a model recited in generality without recites an abstract idea.
Claim 27 does not incorporate the abstract idea into a practical application.  Specifically, the only additional elements beyond the abstract idea recited in the claim consist of obtaining a plurality of RNA transcription data from the patient (which is a mere data gathering step required for all uses of the abstract idea, recited at a high level of generality, and thus does not integrate the abstract idea into a practical application); an analysis engine (interpreted to include only generic computer components, and as such the limitation amounts to no more than mere instructions to apply the judicial exception on a computer); and a limitation that the features used in the model be of a particular type, thus generally linking the model to a particular field of use, which cannot represent a practical application.  Therefore, Claim 27 is directed towards the abstract idea.
Finally, Claim 27 does not include any additional elements which, either alone or in combination, amount to significantly more than an abstract idea.  Obtaining data, recited at a high level of generality, is insignificant extra-solution activity which, as recited, includes embodiments which are well-understood, routine, and conventional (MPEP 2106.05(d)(II)(iv), “retrieving information from memory”); implementation on generic computer components is not significantly more (MPEP 2106.05(f); and the limitation that the features used in the model be of a particular type, thus generally linking the model to a particular field of use, merely modifies the particular model that used to calculate, not altering the status of that step as an abstract idea.  Finally, there is no connection between the gathering and the computer implementation that 
Claims 28 and 32 only generally link the abstract idea to a particular field of use (i.e. the RNA transcription data is of a given type, or the outcome to be predicted is a given type) and thus neither integrate the abstract idea into a practical application, nor elevate the additional element of data gathering above mere extra-solution activity, nor alter the status of the calculation as being an abstract idea (i.e. calculation of different outcomes or using a different model is still a calculation).  Therefore, these claims include no additional elements which provide an inventive concept, and the claims remain subject-matter ineligible.
Claim 33 requires the model to be a model of a particular type.  Adding a requirement that the model be a particular type (i.e. an elastic net) may make it impractical for a human to carry out with only pencil and paper, but an elastic net predictor (and may of the other predictors recited) have a definite mathematical expression, such that the calculating step is now a specific mathematical calculation/process.  Therefore, the claims remain directed to an abstract idea (including a mental process and a mathematical calculation), with no additional elements that can provide significantly more.

Claim 35 recites a method, one of the four statutory categories of patentable subject matter.  However, Claim 35 further recites the abstract idea using RNA transcription values in a model generated by a machine learning algorithm to as to predict treatment outcome for a patient wherein the model includes values with weighted factors.  Using a model to make a prediction (specifically, recited in generality without any specifics that would render it impractical to perform such calculation in the human mind, or by a human using only pencil and recites an abstract idea.
Claim 35 does not incorporate the abstract idea into a practical application.  Specifically, the only additional elements beyond the abstract idea recited in the claim consist of obtaining a plurality of RNA transcription data from the patient (which is a mere data gathering step required for all uses of the abstract idea, recited at a high level of generality, and thus does not integrate the abstract idea into a practical application); and a limitation that the features used in the model be of a particular type, thus generally linking the model to a particular field of use, which cannot represent a practical application.  Therefore, Claim 35 is directed towards the abstract idea.
Finally, Claim 35 does not include any additional elements which, either alone or in combination, amount to significantly more than an abstract idea.  Obtaining data, recited at a high level of generality, is insignificant extra-solution activity which, as recited, includes embodiments which are well-understood, routine, and conventional (MPEP 2106.05(d)(II)(iv), “retrieving information from memory”); and the limitation that the features used in the model be of a particular type, thus generally linking the model to a particular field of use, merely modifies the particular model that used to predict, not altering the status of that step as an abstract idea.  Therefore, the claim is subject-matter ineligible.
Claims 36 and 37 require the model to be a model of a particular type.  Adding a requirement that the model be a particular type (i.e. an elastic net) may make it impractical for a human to carry out with only pencil and paper, but an elastic net predictor (and may of the other predictors recited) have a definite mathematical expression, such that the calculating step is now a specific mathematical calculation/process.  Therefore, the claims remain directed to an abstract 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 16, 18, 19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., “A 20-gene model for molecular nodal staging of bladder cancer: development and prospective assessment” (including the associated web appendix).
Regarding Claim 1, Smith teaches a method of predicting treatment outcome for a patient having high-grade bladder cancer (Smith, pg. 137, Summary & Methods, “Neoadjuvant chemotherapy before cystectomy confers a survival benefit in bladder cancer … we developed a gene expression model to predict the pathological node status in primary tumor tissue” with pg. 139, 1st column, 2nd paragraph, “This model was then tested for its ability to stratify the disease specific outcomes”), comprising:  obtaining a plurality of omics data from the patient (Smith, pg. 137, Methods, “a gene expression model (GEM) to predict the pathological node status in primary tumor tissue from three independent cohorts of patients … from a subset of transcripts detected faithfully from microarrays” where gene transcription data denotes genomic, thus omics data); generating a plurality of different models using a plurality of respective different machine learning algorithms and a priori omics data; determining an accuracy gain metric for each of the plurality of different models (Smith, pg. 138, 2nd column, last paragraph, “we used these [top five] probes to predict node status … with a weighted nearest neighbor classification algorithm rooted in Bayesian decision theory … We then calculated the area under curve (AUC) for its prediction and recorded the value.  We repeated these two steps for the top six most significant probes, the top seven most … and so on to the top 150 most significant probes” where choosing a different number of probes to use in a nearest neighbor classification denotes respective different machine learning algorithms and “area under curve” is a accuracy gain metric); using the accuracy gain metric for each of the plurality of different models to select a single model from the plurality of different models for prediction of the treatment outcome of high grade bladder cancer (Smith, pg. 138, 2nd column, last paragraph, “We found that of the models including the top five to top 150 probes, the 21 did the best …  The model with the top 21 probes was thus selected as the final model” where “area under curve” is the accuracy gain metric determined for each of the plurality of different models with pg. 139, 1st column, 2nd paragraph, “To test for the association between the GEM genes and survival, a Cox proportional hazards regression model was trained with survival data”); calculating, by an analysis engine, a prediction outcome using the single model and the plurality of omics data from the patient (Smith, webappendix, pg. 10, last paragraph, “independently validating the model on the AUO and CNUH cohorts … the model is able to appropriately risk stratify patients”) wherein the accuracy gain metric and the previously determined accuracy gain metric is selected from the group consisting of accuracy gain [wherein the accuracy gain is calculated in a particular manner] …[and] an area under curve metric (Smith, pg. 138, 2nd column, last paragraph, “area under curve” is calculated for each of the different models) and wherein the accuracy gain metric of the single model is within the upper quartile of all models (Smith, pg. 138, 2nd column, last paragraph, “We found that of the models including the top five to top 150 probes, the 21 did the best …” with respect to area under the curve/accuracy gain  “The model with the top 21 probes was thus selected as the final model” where the best model is within the upper quartile of all models).
Regarding Claim 2, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Smith further teaches wherein the omics data are selected from the group consisting of … RNA transcription data (pg. 140, 1st column, 1st paragraph, “To broaden the use of an eventual clinical test based on our work, we identified RNA transcripts detected with high fidelity … These probes were used for GEM development”).
Regarding Claim 16, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated) including wherein the single model is selected from at least 100 models (Smith, pg. 138, 2nd column, last paragraph, “We found that of the models including the top five to top 150 probes, the 21 did the best …  The model with the top 21 probes was thus selected as the final model” where 146 models, which is at least 100 models, were evaluated).
Regarding Claim 18, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated) including wherein the accuracy gain metric of the single model is within the top 5% all models (Smith, pg. 138, 2nd column, last paragraph, “We found that of the models including the top five to top 150 probes, the 21 did the best …  The model with the top 21 probes was thus selected as the final model” where the best model is within the top 5% of all models).
19, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated) including wherein the accuracy gain metric of the single model exceeds all other models (Smith, pg. 138, 2nd column, last paragraph, “We found that of the models including the top five to top 150 probes, the 21 did the best …  The model with the top 21 probes was thus selected as the final model” where the best model exceeds all other models).
Regarding Claim 22, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Smith further teaches a step of selecting features of the single model having minimum absolute predetermined weights (Smith, pg. 138, 2nd column, last paragraph, “To develop the model … we calculated a Wilcoxon two-sample test p value for each probe … We then ranked the probes from lowest to highest p value.   Our model selection stared with the top five probes … the top 21 did best” where “ranked the probes from lowest to highest” and “used the top” denotes using the features with minimum absolute predetermined weights/p-values).
Regarding Claim 23, Smith teaches the method of Claim 22 (and thus the rejection of Claim 22 is incorporated).  Smith has been shown to teach wherein the minimum absolute predetermined weights are within the top quartile of all weights in the single model (Smith, pg. 138, 2nd column, last paragraph, “We found that of the models including the top five to top 150 probes, the 21 did the best …  The model with the top 21 probes was thus selected as the final model” where 21 is within the top quartile of 146 probes’ weights/p-values).
Regarding Claim 24, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated) including wherein the step of calculating uses at least 10 distinct selected features in the single model (Smith, pg. 138, 2nd column, last paragraph, “We found .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Als et al., “Emmprin and Survivin predict response and survival following Cisplatin-containing chemotherapy in patients with advanced bladder cancer.”
Regarding Claim 20, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Smith teaches predicting the treatment outcome of survival, and thus Smith does not teach wherein the prediction outcome is selected from the group consisting of complete response to treatment, partial response to treatment, stable non-response to treatment, and progressive non-response to treatment.  However, Als, to “Predict Response and Survival … in Patients with Advanced Bladder Cancer” (Als, title), teaches predicting treatment outcomes including complete response, partial response, stable non-response, and progressive non-response (Als, pg. 4408, 2nd column, last paragraph, “Clinical response was dichotomized as response (WHO complete response and partial response) versus no response (WHO no change or progressive disease)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to predict one of these response categories with the invention of Smith, instead of mere survival.  The motivation to do so is that these are the WHO official response criteria (Als, pg. 4408, 1st column, 6th paragraph, “Response evaluation was done according to the WHO criteria”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Gustafsson et al., “Gene expression prediction by soft integration and the elastic net – best performance of the DREAM3 gene expression challenge.”
Regarding Claim 21, Smith teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Smith teaches a linear regression (Smith, web appendix, pg. 10) for their outcome prediction model, but does not teach any of the specific machine learning algorithm that uses a classifier selected from the group recited in Claim 21.  Gustafsson, however, teaches glmnet elastic nets (Gustafsson, pg. 1, Abstract, “To predict gene expression …we develop an algorithm by exploiting various regression schemes with different model selection procedures.  It turns out that the most effective scheme … [uses] a penalty term of a recently developed form called the ‘elastic net’” with pg. 6, 2nd column, 2nd paragraph, “In practice, we utilize the R-package glmnet” [as a machine learning algorithm]) for learning a .

Claims 25 and 26, and 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Sabichi, US PG Pub 2011/0262921.
Regarding Claim 25, Smith teaches the method of Claim 22 (and thus the rejection of Claim 22 is incorporated).  Smith further teaches wherein the features are RNA transcription values for genes (Smith, pg. 139, Fig. 1 & pg. 140, 1st column, 1st paragraph, “we identified RNA transcripts”).  However, Smith is silent regarding the identity of many of the 150 “most relevant” or 28,684 “high fidelity” genes (Smith, webappendix, pg. 5, 1st paragraph) that were analyzed in the selection (only the selected 20 are disclosed), thus Smith does not teach genes selected from the claimed list.  Sabichi, however, teaches that several of the genes on the list are useful for the prediction of cancer prognosis (Sabichi, Abstract, “a diagnostic or prognostic method for detecting malignant and premalignant bladder cancer comprising the identification and quantification of an expression level of identified gene products”), including PRKAR2A, H1F0 (Sabichi, pg. 24, Table 3, see [0047], “Table 3, representing potential biomarkers for bladder carcinomas”), and PSEN1 (Sabichi, pg. 29, Table 5, see [0049], “142 new gene products (Table 5) have been identified that may be used … for the development of bladder carcinoma diagnostics and/or prognostics”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any two of the above genes, 
Regarding Claim 26, the Smith/Sabichi combination of Claim 25 teaches the method of Claim 25 (and thus the rejection of Claim 25 is incorporated).  Each of the features used in Smith are weighted using absolute value (Smith, pg. 138, 2nd column, last paragraph, “We calculated a Wilcoxon two-sample test p value for each probe’s association” where the “p value” is a weight).  The claim does not state whether the order is increasing or decreasing, so any two genes will be weighted in the recited order.  Further, this limitation, interpreted in light of the specification (see [0016] of the instant specification), appears to be an intended result of the weights being determined by generating the classifier using a machine learning algorithm, and is thus given negligible patentable weight.

Regarding Claim 27, Smith teaches a method of predicting treatment outcome for a patient having high-grade bladder cancer (Smith, pg. 137, Summary & Methods, “Neoadjuvant chemotherapy before cystectomy confers a survival benefit in bladder cancer … we developed a gene expression model to predict the pathological node status in primary tumor tissue” with pg. 139, 1st column, 2nd paragraph, “This model was then tested for its ability to stratify the disease specific outcomes”), comprising:  obtaining a plurality of RNA transcription values from the patient (Smith, pg. 137, Methods, “a gene expression model (GEM) to predict the pathological node status in primary tumor tissue from three independent cohorts of patients … from a subset of transcripts detected faithfully from microarrays” with pg. 140, 1st column, 1st paragraph, “we identified RNA transcripts”), and calculating, by an analysis engine and using the plurality of RNA transcription data of the patient, a treatment outcome score using a model (Smith, pg. 139, 1st column, 2nd paragraph, “To test for the association between the GEM genes and survival, a Cox proportional hazards regression model was trained with survival data” with Smith, webappendix, pg. 10, last paragraph, “independently validating the model on the AUO and CNUH cohorts … the model is able to appropriately risk stratify patients”), wherein the model uses RNA transcription values for genes (Smith, pg. 139, Fig. 1 & pg. 140, 1st column, 1st paragraph, “we identified RNA transcripts”)  
Further, each of the features used in Smith are calculated with respective factors, wherein the respective factors are weighted (Smith, pg. 138, 2nd column, last paragraph, “We calculated a Wilcoxon two-sample test p value for each probe’s association” where the “p value” is a weight).  The claim does not state whether the order is increasing or decreasing, so any two genes will be weighted, using absolute values, (as the values are all positive) in the recited order.  
However, Smith is silent regarding the identity of many of the 150 “most relevant” or 28,684 “high fidelity” genes (Smith, webappendix, pg. 5, 1st paragraph) that were analyzed in the selection (only the selected 20 are disclosed), thus Smith does not teach genes selected from the claimed list.  Sabichi, however, teaches that several of the genes on the list are useful for the prediction of cancer prognosis (Sabichi, Abstract, “a diagnostic or prognostic method for detecting malignant and premalignant bladder cancer comprising the identification and quantification of an expression level of identified gene products”), including PRKAR2A, H1F0 (Sabichi, pg. 24, Table 3, see [0047], “Table 3, representing potential biomarkers for bladder carcinomas”), and PSEN1 (Sabichi, pg. 29, Table 5, see [0049], “142 new gene products (Table 

Regarding Claim 35, Smith teaches a method of predicting treatment outcome for a patient having high-grade bladder cancer (Smith, pg. 137, Summary & Methods, “Neoadjuvant chemotherapy before cystectomy confers a survival benefit in bladder cancer … we developed a gene expression model to predict the pathological node status in primary tumor tissue” with pg. 139, 1st column, 2nd paragraph, “This model was then tested for its ability to stratify the disease specific outcomes”), comprising:  obtaining a plurality of RNA transcription values from the patient (Smith, pg. 137, Methods, “a gene expression model (GEM) to predict the pathological node status in primary tumor tissue from three independent cohorts of patients … from a subset of transcripts detected faithfully from microarrays” with pg. 140, 1st column, 1st paragraph, “we identified RNA transcripts”), … and using the RNA transcription values in a model generated by a machine learning algorithm to predict treatment outcome for the patient (Smith, pg. 139, 1st column, 2nd paragraph, “To test for the association between the GEM genes and survival, a Cox proportional hazards regression model was trained with survival data” with Smith, webappendix, pg. 10, last paragraph, “independently validating the model on the AUO and CNUH cohorts … the model is able to appropriately risk stratify patients”).
are calculated with respective factors, wherein the respective factors are weighted (Smith, pg. 138, 2nd column, last paragraph, “We calculated a Wilcoxon two-sample test p value for each probe’s association” where the “p value” is a weight).  The claim does not state whether the order is increasing or decreasing, so any two genes will be weighted, using absolute values, (as the values are all positive) in the recited order.  
However, Smith is silent regarding the identity of many of the 150 “most relevant” or 28,684 “high fidelity” genes (Smith, webappendix, pg. 5, 1st paragraph) that were analyzed in the selection (only the selected 20 are disclosed), thus Smith does not teach genes selected from the claimed list.  Sabichi, however, teaches that several of the genes on the list are useful for the prediction of cancer prognosis (Sabichi, Abstract, “a diagnostic or prognostic method for detecting malignant and premalignant bladder cancer comprising the identification and quantification of an expression level of identified gene products”), including PRKAR2A, H1F0 (Sabichi, pg. 24, Table 3, see [0047], “Table 3, representing potential biomarkers for bladder carcinomas”), and PSEN1 (Sabichi, pg. 29, Table 5, see [0049], “142 new gene products (Table 5) have been identified that may be used … for the development of bladder carcinoma diagnostics and/or prognostics”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include any two of the above genes, recited in the claims, in the genes analyzed in a model as possible features for the cancer treatment prediction classifier of Smith.  The motivation to do so is that these genes are known to be predictive of bladder cancer prognosis (Sabichi, Abstract).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Sabichi, and further in view of DeRisi et al, “Use of a cDNA microarray to analyze gene expression patterns in human cancer.”
Regarding Claim 28, the Smith/Sabichi combination of Claim 27 teaches the method of Claim 27 (and thus the rejection of Claim 27 is incorporated).  Smith is silent regarding whether the plurality of RNA transcription data are obtained from polyA RNA, but DeRisi teaches this limitation (DeRisi, pg. 457, 1st column, 2nd paragraph, “We prepared fluorescent cDNA probes using total poly (A)+ mRNA … We added a set of synthetic poly(A)+-tailed mRNAs to the purified mRNA”).  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to use polyA RNA, as does DeRisi, in order to obtain the RNA transcription data needed by Smith. The motivation to do so is “to assist in quantification and estimation of experimental variation … Based on these standards, mRNA species … could readily be detected” (DeRisi, pg. 457, 1st column 2nd paragraph), i.e. to assist in precise measurement.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Sabichi, and further in view of Als.
Regarding Claim 32, the Smith/Sabichi combination of Claim 27 teaches the method of Claim 27 (and thus the rejection of Claim 27 is incorporated).  Smith teaches predicting the treatment outcome of survival, and thus Smith does not teach wherein the prediction outcome indicative of a complete response to treatment, a partial response to treatment, a stable non-response to treatment, or a progressive non-response to treatment.  However, Als, to “Predict Response and Survival … in Patients with Advanced Bladder Cancer” (Als, title), complete response, partial response, stable non-response, and progressive non-response (Als, pg. 4408, 2nd column, last paragraph, “Clinical response was dichotomized as response (WHO complete response and partial response) versus no response (WHO no change or progressive disease)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date to predict one of these response categories with the invention of Smith, instead of mere survival.  The motivation to do so is that these are the WHO official response criteria (Als, pg. 4408, 1st column, 6th paragraph, “Response evaluation was done according to the WHO criteria”).

Claims 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Sabichi, and further in view of Gustafsson.
Regarding Claim 33, the Smith/Sabichi combination of Claim 27 teaches the method of Claim 27 (and thus the rejection of Claim 27 is incorporated).  Smith teaches a linear regression (Smith, web appendix, pg. 10) for their outcome prediction model, but does not teach any of the specific machine learning algorithm that uses a classifier selected from the group recited in Claim 9.  Gustafsson, however, teaches glmnet elastic nets (Gustafsson, pg. 1, Abstract, “To predict gene expression …we develop an algorithm by exploiting various regression schemes with different model selection procedures.  It turns out that the most effective scheme … [uses] a penalty term of a recently developed form called the ‘elastic net’” with pg. 6, 2nd column, 2nd paragraph, “In practice, we utilize the R-package glmnet” [as a machine learning algorithm]) for learning a classifier for gene expression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a linear predictor learned by the glmnet elastic net predictor used by Gustafsson as the outcome classifier of Smith.  The 
Regarding Claim 36, the Smith/Sabichi combination of Claim 35 teaches the method of Claim 35 (and thus the rejection of Claim 35 is incorporated).  Smith teaches a linear regression (Smith, web appendix, pg. 10) for their outcome prediction model, but does not teach any of the specific machine learning algorithm that uses a classifier selected from the group recited in Claim 9.  Gustafsson, however, teaches glmnet elastic nets (Gustafsson, pg. 1, Abstract, “To predict gene expression …we develop an algorithm by exploiting various regression schemes with different model selection procedures.  It turns out that the most effective scheme … [uses] a penalty term of a recently developed form called the ‘elastic net’” with pg. 6, 2nd column, 2nd paragraph, “In practice, we utilize the R-package glmnet” [as a machine learning algorithm]) for learning a classifier for gene expression.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a linear predictor learned by the glmnet elastic net predictor used by Gustafsson as the outcome classifier of Smith.  The motivation do so is that, in Gustafsson’s experience, elastic nets are “the most effective scheme” (Gustafsson, pg. 1, Abstract).
Regarding Claim 37, the Smith/Sabichi/Gustafsson combination of Claim 36 teaches the method of Claim 36 (and thus the rejection of Claim 36 is incorporated) and has already been shown to teach wherein the machine learning algorithm uses a glmnet elastic nets (sparse linear) classifier (Gustafsson, pg. 1, Abstract, “the most effective scheme … [uses] a penalty term of a recently developed form called the ‘elastic net’”).
Response to Arguments
Applicant’s arguments filed January 4th, 2021 have been fully considered, but are not persuasive.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of Claims 27, 28, 32, 33, and 35-37, as directed towards an abstract idea without significantly more, have been fully considered, but are unpersuasive.  
Applicant argues, with respect to independent Claims 27 and 35, that “obtaining a plurality of RNA transcription data from the patient” is not an “abstract step”.  However, this limitation was not identified in the rejection as a mental process, as part of the abstract idea, but rather insignificant extra-solution activity of data gathering that is required for all uses of the abstract idea.  Applicant further argues that “it involves a physical step of obtaining RNA transcription data from a tissue sample of the patient,” but this is arguing limitations that are not required by the claim language.  Specifically, obtaining a plurality of RBA transcription data of the patient includes, within the broadest reasonable interpretation, receiving data from a database, where the data includes omics data from a patient, which is not “a physical step”.  Even if the physical step of determining transcription data from a tissue sample were required by the claims, data gathering is not a practical application and further the examiner would have to opportunity to provide Berkheimer-type evidence that the step is well-understood, routine, and conventional, thus not providing significantly more to the abstract idea.
Applicant next discusses, in the last paragraph of pg. 8 of the response, a step that does not appear to be recited in the claims.  Further, using a computer processor to generate values, without further limitation, is merely implementing a mental on a computer, which does not transform a mental process into patentable subject matter.  In the first paragraph on pg. 9 of the 
Applicant asserts that the claims recite “a several step manipulation of data that could not conceivably be performed in the human mind or with pencil and paper,” but does not point to any of the recited steps, identified in the rejection as an abstract idea, which could not be performed.  Claim 27 recites calculating … using a plurality of RNA transcription data … a treatment outcome score using a model.  At such a high level of generality, this is clearly a mental process.  Applicant appears to be arguing features of the disclosed invention that are not recited by the claim on pages 9 and 10 of the response.  For example, the applicant argues that the claims recite “a method of improvement to the computer technology” and cite [0027] of the specification, “the computing devices are able to manage digital data of models in a manner that would be beyond the capacity of a human.”  However, nothing explicitly recited in Claim 27 is beyond the capability of a human.
Applicant again argues features not recited in Claim 27 nor its dependents, stating “the disclosed approach results in one or more optimized trained models.”  This statement does not describe Claim 27, which merely recites using a model, not any methods for training or generating any improved or optimized models.  Claim 35 also only positively recites using a model that was generated by a machine learning model, and not any methods for training or generating an improved or optimized model.

Applicant’s arguments regarding the 35 U.S.C. 102(a)(1) rejections of Claims 1, 2, 16, 18, 19, and 22-24 have been fully considered, but are not persuasive.
within the upper quartile of all models.  
Applicant’s arguments regarding dependent Claims 2, 16, 18, 19, and 22-24 rely upon this limitation as well, and as such are unpersuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of Claims 20, 21, 25-28, 32, 33, and 35-37 have been fully considered, but are not persuasive.
Applicant’s arguments regarding dependent Claims 20, 21, 25, and 26 rely upon the novelty of independent Claim 1, and as such are unpersuasive.
Applicant’s arguments regarding Claims 27 and 35 have been fully considered, and are alternatively unpersuasive or moot.  
Applicant’s argument that Boutros teaches genes related to prostate cancer, rather than bladder cancer, is moot, as the reference Sabichi used in the current rejection specifically teaches genes related to bladder cancer.
Applicant further argues that “Smith does not teach any of the recited genes and Boutros discloses a laundry list of genes … Selecting at least two genes listed in Claims 25-27, and 35, from among the hundreds of genes listed … is not an obvious combination because the PHOSITA would have to choose from thousands of gene combinations with no further teaching.”  The examiner disagrees, in that Smith already analyzes over 28,000 potential genes st paragraph).  Smith is silent as to the identities of all of these genes.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to analyze any genes know to have a correlation with bladder cancer, as does Sabichi to determine whether their correlation to a recovery result for the particular cancer of Smith is sufficiently significant to include in a model.  Including the of genes of Sabichi along with the 28,000 genes already identified is thus motivated by the art, and thus teaches the claimed limitation of using those particular genes in a model.
Applicant further asserts without argument that the combination does not teach “calculating the RNA transcription values with respective factors with respect to the RNA expression and weighing the respective factors by the size of absolute values”; however, Smith teaches weighing the features of their model (i.e. the RNA transcription value factors) with weights, and ordering the features by those weights, which are all positive, thus using absolute values.  The combination of Smith and Sabichi thus teaches the recited limitations of Claims 25-27 and 35 (i.e., the order of the weighting of any two of the genes will be, either from smallest to largest or largest to smallest, as recited in the claim language).
Applicant’s arguments with respect to dependent Claims 28, 32, 33, and 36-37 rely upon the same arguments as those expressed with regards to Claims 27 and 35, through dependence, and as such are unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Kanojia teaches that SPAG9 is a gene associated with bladder cancer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Examiner, Art Unit 2122